Citation Nr: 1138081	
Decision Date: 10/12/11    Archive Date: 10/19/11

DOCKET NO.  08-31 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for Meniere's disease.

2.  Entitlement to service connection for vision loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel





INTRODUCTION

The Veteran had active service from September 1942 to December 1945.

This appeal comes to the Board of Veterans' Appeals (Board) from a March 2007 rating decision of the Department of Veterans Affairs (VA) special processing unit in Cleveland, Ohio, that in pertinent part denied service connection for poor vision, and for Meniere's disease with poor balance.  The case has been transferred to the Detroit, Michigan, VA Regional Office (RO).  In November 2009, the Board remanded the claims for additional development.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (1).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for vision loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran does not have Meniere's disease that is related to his active duty service, or that was caused or aggravated by a service-connected disability.  


CONCLUSION OF LAW

Meniere's disease was not incurred in or aggravated by the Veteran's active duty service, or by a service-connected disability; nor may it presumed to have been incurred during active duty.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 2002); 38 C.F.R. § 3.310 (2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011); Allen v. Brown, 7 Vet. App. 439 (1995).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

The Veteran asserts that he has Meniere's disease due to his service, to include as secondary to his service-connected right ear hearing loss and/or right ear tinnitus.  He asserts that he has such symptoms as poor balance, and trouble walking.  

The Board notes that the Veteran has submitted evidence which was received after the most recent supplemental statement of the case, dated in August 2011, and that this evidence is accompanied by a waiver of RO review.  See 38 C.F.R. § 20.1304 (2011); appellant's representative's September 2011 brief.  

As an initial matter, the Board notes in an RO rating decision, dated in August 2006, the RO denied a claim for service connection for "osteoarthritis of hands and back."  There was no appeal, and this decision became final.  See 38 U.S.C.A. § 7105(c ) (West 2002 & Supp. 2009).  The basis for this appeal is a March 2007 RO rating decision which denied a claim for "Meniere's disease with poor balance, trouble walking, previously claimed as due to osteoarthritis of hands and back."  It is unclear why the Veteran's claim for Meniere's disease was associated with his previous and final claim involving osteoarthritis of his hands and back.  In any event, this issue on appeal has never previously been adjudicated, and a "new and material" analysis is therefore not warranted.  See 38 C.F.R. § 3.156 (2011).  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  In addition, certain chronic diseases, including organic diseases of the nervous system, may be presumed to have been incurred during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted, on a secondary basis, for a disability, which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310.  Similarly, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the nonservice-connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310.  In cases of aggravation of a veteran's nonservice-connected disability by a service-connected disability, such veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.322 (2010).

In November 2005, the Veteran filed his claim.  Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to implement the Veterans Claims Court's decision in Allen v. Principi, 7 Vet. App. 439 (1995), which addressed the subject of the granting of service connection for the aggravation of a nonservice-connected condition by a service-connected condition.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  

Under the revised section 3.310(b), the regulation provides that:

Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.

71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. § 3.310(b)).

The new regulation appears to place additional evidentiary burdens on claimants seeking service connection based on aggravation, specifically, in terms of establishing a baseline level of disability for the non-service-connected condition prior to the aggravation.  Because the new law appears more restrictive than the old, and because the Veteran's appeal was already pending when the new provisions were promulgated, the Board will request etiological opinions in accordance with the law as in effect prior to October 10, 2006.  See e.g., Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (new regulations cannot be applied to pending claims if they have impermissibly retroactive effects).  

Service connection is currently in effect for right ear hearing loss, and right ear tinnitus.  

The Veteran's service treatment reports do not show any relevant treatment.  The Veteran's separation examination report, dated in December 1945, notes "tinnitus, right IMS," and a history of treatment for ringing in the ear in 1942.  

As for the post-service medical evidence, it consists of VA and non-VA reports, dated between 1946 and 2011.  Overall, private treatment reports from H.S., M.D., dated between 2000 and 2004, show treatment for hearing loss and adjustment of hearing aids.  They show a complaint of vertigo in September 2002, which reportedly began the preceding April.  Reports, dated in February 2003, show complaints of ongoing vertigo since March 2002, and ongoing problems with balance, with a history of vestibular rehabilitative exercises.  The reports note right-sided Meniere's disease, with ongoing disequilibrium, and "active Meniere's disease, cochleovestibular."  They show that he underwent a tympanoplasty, ventilation tube and Silverstein MicroWick, chemical perfusion inner ear, and Gentamicin.    

A VA ear examination report, dated in May 2004, shows that the Veteran reported a two-year history of recurring episodes of vertigo, with nausea and vomiting.  He stated he had been evaluated at the Mayo Clinic and told that they could not find anything to explain his symptoms and that he was sent home with no medications in the hope that his symptoms would resolve on their own. The diagnoses included Meniere's disease, right ear, post-gentamycin perfusion.  

A VA audiometric examination report, dated in May 2004, shows that the Veteran reported a history of balance problems two years before, with surgery which had resolved his vertigo.  

VA progress notes, dated between 2005 and 2006, include a May 2005 VA progress note which shows that the Veteran reported that he had a history of Meniere's disease that had been cured two years before.  Nevertheless, Meniere's disease, and lightheadedness, were listed as "active" problems, and the report notes "episodes of vertigo lasting seconds only associated with positional change.  This may be related to the process above or may represent benign positional vertigo.  The vertigo with Meniere's typically lasts minutes to hours."  The report further notes the presence of large fiber neuropathy with sensory gait ataxia, and cerebellar dysfunction.  The examiner stated that the Veteran's gait ataxia may be multifactorial, and that its etiology was unclear.  The examiner stated that he could not attribute the Veteran's examination abnormalities to his history of right inner ear dysfunction alone, as it would not explain his right upper extremity discoordination.  The examiner noted, in part, that the Veteran's tinnitus had resolved since his surgery.  A September 2005 progress note contains impressions noting chronic vertigo and ataxia.  Subsequently dated VA progress notes contain active problem lists that include lightheadedness, ataxia, and Meniere's disease.  

A May 2006 report from S.A.S., M.D., notes the probable presence of Meniere's disease that is "probably secondary to status post gentamycin vestibulectomy," and that he "may have some Eustachian tube dysfunction or bilateral Meniere's disease."  

A VA examination report, dated in October 2006, shows that the Veteran reported a history of resolved vertigo following his operations in 2003, but that he currently had problems with balance.  The examiner stated that an etiological opinion could not be provided, as it was outside the scope of her expertise.  

A VA examination report, dated in July 2008, shows that the examiner stated that the Veteran's claims file had been reviewed.  The Veteran indicated that his disequilibrium and dizziness symptoms had improved following his 2003 surgery, but that they had returned.  The diagnoses included ataxia "multifactorial in etiology."  

A VA report, dated in June 2011, shows that the Veteran stated that he thought his C&P (compensation and pension) claim for Meniere's disease was "closed," that his only concern was his claim for his eyes, that he thought his visit today pertained to his eyes, that he has not had any vertigo for over a year, and that "he is no longer bothered by this."  The examiner, a staff surgeon in otolaryngology,  further stated, "I explained [to] his family that hearing loss is not an etiology or the cause of Meniere's disease.  They understand and agree."  The examiner concluded that the Veteran's Meniere's disease "is not due to his hearing loss."  An addendum, dated in August 2011, from a staff surgeon in otolaryngology, states that the Veteran's claims file had been reviewed for this case.  

The Board finds that the claim must be denied.  As an initial matter, although the June 2011 VA examination report shows that the Veteran stated that he thought his claim was "closed," that his only concern was his claim for his eyes, that he thought his visit today pertained to his eyes, that he has not had any vertigo for over a year, and that "he is no longer bothered by this," it does not appear that he has withdrawn this claim.    

With regard to the possibility of service connection on a direct basis, the Veteran's service treatment reports do not show any relevant treatment, and there is no medical basis to find that the claimed condition was shown during service.  Therefore, a chronic condition is not shown during service.  See 38 C.F.R. § 3.303(a).  

As to post-service continuity of symptomatology under 38 C.F.R. § 3.303(b), the earliest medical evidence of Meniere's disease is dated no earlier than 2002.  This is about 57 years after separation from service, and this period without treatment is evidence that there has not been a continuity of symptoms, and it weighs against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The Veteran has reported his symptoms began in 2002.  Prior to 2002, there are no complaints of vertigo or dizziness symptoms, or findings or diagnoses to show the presence of Meniere's disease.  Furthermore, there is no competent evidence to show that Meniere's disease is due to his service, or that he had an organic disease of the ear nerves was manifested to a compensable degree within one year of separation from service.  See 38 C.F.R. §§ 3.307, 3.309.  

With regard to the claim based on a theory of secondary service connection, there is no competent evidence to show that the Veteran's Meniere's disease was caused or aggravated by a service-connected disability.  The only competent opinion is found in the June 2011 VA examiner's report, and this opinion weighs against the claim.  The addendum indicates that the Veteran's claims file had been reviewed.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).  Although the Board has considered the May 2005 VA progress note notation of "multifactorial" gait ataxia, the report notes several possible neurological disorders, to include "large fiber neuropathy with sensory ataxia and bihemispheric cerebellar dysfunction," and when read in context, it does not sufficiently implicate a service-connected disability to warrant a grant of the claim.  Similarly, the diagnosis of multifactorial ataxia in the July 2008 VA examination report does not implicate a service-connected disability, nor does anything in the body of that report.  The Board further notes that Dr. S.A.S.'s May 2006 report notes the "probable" presence of Meniere's disease that is "probably secondary to status post gentamycin vestibulectomy" (in 2003), and that the reports concerning this 2003 surgery do not indicate that it was undertaken to address either of his service-connected disabilities.  Accordingly, the claim must be denied.  

With regard to the Veteran's own contentions, a layperson is generally not capable of opining on matters requiring medical knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

In adjudicating a claim, the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

The issue on appeal is based on the contention that Meniere's disease was caused by service, and/or that it was caused or aggravated by a service-connected disability.  To the extent that the Veteran has reported that he began having relevant symptoms in 2002, his statements are competent evidence to show that he experienced these symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).

However, competency of evidence must be distinguished from the weight and credibility of the evidence, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

In summary, the Veteran does not have the requisite skills, knowledge, or training, to be competent to provide a diagnosis for Meniere's disease, or to state whether this disorder was caused or aggravated by service, or by a service-connected disability.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The Board has determined that the claimed condition is not related to service, or to a service-connected disability, and that there is no competent opinion of record in support of the claim.  Given the foregoing, the Board finds that the service treatment reports, and the post-service medical evidence, outweigh the Veteran's contentions to the effect that he has Meniere's disease that is related to his service, or to a service-connected disability.  

In reaching this decision, the Board has considered the doctrine of reasonable doubt, however, as is stated above, the preponderance of the evidence is against the appellant's claim, and the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

 
II.  The Veterans Claims Assistance Act of 2000

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The notification obligation in this case was accomplished by way of a letter from the RO to the Veteran dated in July 2006.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment reports, and post-service records relevant to the issue on appeal have been obtained and are associated with the Veteran's claims file.  The RO has obtained the Veteran's VA and non-VA medical records.  The Veteran has been afforded an examination, and an etiological opinion has been obtained.  In this regard, in November 2009, the Board remanded this claim and requested that an etiological opinion be obtained from an otolaryngologist.  In June 2011, this was done, and at the time the Veteran stated that he thought his claim was "closed," that his only concern was his claim for his eyes, that he thought his visit that day pertained to his eyes, that he has not had any vertigo for over a year, and that "he is no longer bothered by this."  Nevertheless, the examiner, an otolaryngologist, provided a negative etiological opinion, explaining that hearing loss is not an etiology for, or the cause of, Meniere's disease.  The opinion is therefore accompanied by a sufficient explanation.  Neives-Rodriguez v. Peake, 22Vet. App. 295, 304 (2008).  Under the circumstances, the Board further finds that there has been substantial compliance with its remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).   

Simply stated, the Board finds that the service and post-service medical record provides evidence against this claim.  The Board concludes, therefore, that a decision on the merits at this time does not violate the VCAA, nor prejudice the appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  


ORDER

Service connection for Meniere's disease is denied.  



REMAND

The Veteran seeks service connection for blurry vision or poor vision.  

In November 2009, the Board remanded this claim.  The Board noted that although there were indications that the Veteran had been examined at a VA eye clinic in January 2008, that this report was not of record.  The Board directed that an attempt be made to obtain it. 

The U.S. Court of Appeals for Veterans Claims (Court) has indicated that a remand by the Board confers on a veteran, as a matter of law, the right to compliance with the remand orders.  The Court further indicated that it constitutes error on the part of the Board to fail to insure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  

In this case, there is nothing to show that an attempt was ever made to obtain this report, and no such report is currently of record.  Therefore, on remand, an attempt should be made to obtain the Veteran's January 2008 VA treatment report.  

The Board's November 2009 remand also directed that the Veteran be afforded an eye examination, to include an etiological opinion.  In May 2010, the Veteran was afforded a VA eye examination.  The examination report consists entirely of the examiner's opinion as to the Veteran's diagnosis and its etiology.  The examiner concluded that the Veteran had dry age-related macular degeneration in both eyes, and accommodative convergence insufficiency.  Despite the use of the term "age-related," the lack of rationale provided by the VA medical examiner limits the probative value of this medical opinion.  Neives-Rodriguez; Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The issue must therefore be returned to the individual who conducted the examination and the RO/AMC should request that he provide a rationale for why he determined there was no link between the currently existing eye disorders and the Veteran's active duty service.  If the examiner is not available, the Veteran should be afforded another examination, to include an etiological opinion.  

The appellant is hereby notified that it is the appellant's responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.158 and 3.655 (2010).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  VA should attempt to locate the January 2008 VA eye examination report that is mentioned in the July 21, 2008 VA eye examination report.  The January 2008 eye examination report should be associated with the claims file.  All attempts to obtain this report should be documented in the claims file.  

2.  After completion of the above, contact the examiner who conducted the May 2010 VA eye examination and request that he provide a rationale, based on the evidence of record and sound medical principles, as to why it was determined that the currently existing eye disorders were not incurred in the Veteran's active duty service.  In this regard, any discussion of an "age-related" eye disorder should include discussion of when the Veteran's eye disorders are first shown to have been manifested.  

If, and only if, the examiner who conducted the May 2010 VA examination is unavailable, make arrangements with the appropriate VA medical facility for the Veteran to be afforded an examination by an ophthalmologist.  The claims file should be made available to the physician for review of the pertinent evidence, and the examiner must indicate that the claims file has been reviewed.  The ophthalmologist should elicit a complete history of relevant symptoms from the Veteran, and answer the following: 

a).  What is the diagnosis or diagnoses relevant to the complaint of poor vision or blurry vision? 

b).  Is it at least as likely as not (50 percent or greater probability) that active military service has caused or contributed to any diagnosis offered in response to question (a) above? 

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The report of examination should include the complete rationale for all opinions expressed.

3.  Readjudicate the claim.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case, which must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue.  The Veteran and his representative should be afforded an appropriate period of time for response.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


